Name: Commission Regulation (EEC) No 713/80 of 26 March 1980 implementing Regulation (EEC) No 649/80 laying down rules for the registration of petroleum product imports in the Community in accordance with Regulation (EEC) No 1893/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 80 Official Journal of the European Communities No L 81 / 15 COMMISSION REGULATION (EEC) No 713/80 of 26 March 1980 implementing Regulation (EEC) No 649/80 laying down rules for die registra ­ tion of petroleum product imports in the Community in accordance with Regu ­ lation (EEC) No 1893/79 harmonize the information to be supplied by the Member States and undertakings by providing for the use of standard questionnaires for the presentation and content of the data concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1893/79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community (! ), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 649/80 of 17 March 1980 laying down rules for the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893/79 (2), and in particular Article 8 thereof, Whereas Article 1 of Regulation (EEC) No 1893/79 provides that any person or undertaking importing petroleum products from third countries or from another Member State is obliged to notify the Member State concerned of such imports ; Whereas Article 2 of Regulation (EEC) No 1893/79 provides that Member States shall supply the informa ­ tion to the Commission ; Whereas, in order to simplify the information system and to obtain comparable data, it is necessary to HAS ADOPTED THIS REGULATION : Article 1 1 . The notifications provided for in Articles 1 , 2, 3 and 5 of Council Regulation (EEC) No 649/80 shall include the data shown in the models which appear in the Annex to this Regulation . 2. The first reference period, in accordance with Article 4 of Council Regulation (EEC) No 649/80, shall commence on 1 April 1980 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities and shall expire on 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1980. For the Commission Guido BRUNNER Member of the Commission (&gt;) OJ No L 220, 30. 8 . 1979, p. 1 . (2 ) OJ No L 73, 19. 3 . 1980, p. 1 . No L 81 / 16 Official Journal of the European Communities 27. 3 . 80 ANNEX EXPLANATORY NOTE TO TABLE 1 A Undertaking Enter the name of the person or company reporting. Reporting scope All imports of 2 000 tonnes or more of the petroleum products listed are to be reported. Any import divided into several consignments for transport purposes is to be regarded as a single import if only one price is involved. Where an import consisting of one product is reported as being divided into several consignments involving different prices, each consignment is to be reported separately. 'Import' means any quantity of the petroleum products listed which enters the customs territory of a Member State either from third countries or from another Member State of the Community for purposes other than transit . Period and time limit Enter the dates (day, month, year) determining the reporting period. The perioid concerned should not exceed one calendar month . Member States are to indicate to the reporting individuals and undertakings the reporting period foreseen and the time limit for the submission of returns. Import number Enter the serial number of the import. Type of petroleum product Enter the type of petroleum product imported, giving its usual trade name and national specifications . Use one table for each petroleum product listed . List of petroleum products to be reported The list of petroleum products for which information is to be reported separately is as follows : 1 . straight run naphtha, 2. premium Mogas, 3 . regular Mogas , 4. kerosene/kerosene turbo fuel, 5. gas oil (heating/automotive diesel oil), 6. heavy fuel oil , &gt; 1 % sulphur, 7. heavy fuel oil, &lt; 1 % sulphur. National specifications The national specifications and the trade descriptions normally used in the country. Origin or loading point Enter the country of origin of the imported petroleum product. If the country of origin is unknown, indicate the first known country where the petroleum product was loaded before being imported. Import date Enter the day, month and year of customs clearance of the imported petroleum product. Point of customs clearance Enter the terminal or other place or installation where the imported petroleum product was customs cleared. If the point of customs clearance is not the same as the point taken as the basis for determining the cif price (border price) explanatory notes should be given in the remarks column. Quantity Enter the total quantity unloaded at the point of unloading expressed in tonnes, rounded off to the nearest tonne, for each import of petroleum products exceeding 2 000 tonnes. Cif price (a) Enter the cif price actually invoiced. The cif price includes the fob price, the cost of transport, insurance and certain charges connected with crude oil transfer operations (loading duties or charges, lighterage). Customs duties, demurrage, port dues and all other charges borne in the reporting country are to be excluded from the cif price . The cif prices are those actually paid by the undertakings or those which they expect to have to pay after deduction of rebates. (b) Prices are to be expressed in dollars, and exchange rates are to be indicated where appropriate. Type of transaction Enter the type of transaction in the appropriate column, i.e. : 'CSA' if it is an importation subject to a continuing supply arrangement ; 'NCSA' if it is an importation which is not subject to a continuing supply arrangement ; 'AFF' if it is a transaction between affiliated companies ; 'NAFF' if it is a transaction between non-affiliated companies. Remarks Indicate any factors, remarks or comments regarded as useful for the correct understanding of the data, e.g. exchanges of petroleum products between companies. C O M M IS SI O N O F T H E E U R O P E A N C O M M U N IT IE S T A B L E 1 A C O N F ID E N T IA L Pa ge : C O M P A N Y R E P O R T IN G T O M E M B E R S T A T E S O N P E T R O L E U M P R O D U C T S IM P O R T E D F R O M T H IR D C O U N T R IE S A N D F R O M M E M B E R S T A T E S O F T H E C O M M U N IT Y (D et ai le d in fo rm at io n) Pe rs on or un de rta ki ng : D at e su bm it te d : Ty pe of pe tro le um pr od uc t: P er io d : fr om to Im po rt in fo rm at io n P ri ce in fo rm at io n Ty pe of tra ns ac tio n Impo rtN ° O rig in R em ar ks Q ua nt ity in to n n e s P oi nt of c u st o m s cl ea ra nc e Im po rt da te C if ($ /to nn e) A ff ili at ed / n o n - af fi lia te d C SA /N C SA Lo ad in g po in t 27 . 3 . 80 Official Journal of the European Communities No L 81 / 17 R em ar ks : No L 81 / 18 Official Journal of the European Communities 27. 3 . 80 EXPLANATORY NOTE TO TABLE 1 B Quantity Enter the total quantity in tonnes, rounded off to the nearest tonne, for each type of petroleum product imported. Number of import operations Enter the number of import operations carried out for each type of petroleum product covered. Table 1 B is to be used to report summary information concerning quantities, average prices and extreme prices, for each type of petroleum product imported. Undertaking Enter the name of the reporting individual or company. Reporting scope Undertakings are to report to the Member States a summary of all the basic information for each petroleum product covered and each type of transaction (between affiliated companies, or between non-affiliated companies). Use the column AFF or NAFF, as appropriate, to report :  the details of imports which are transactions between affiliated companies,  the details of imports which are transactions between non-affiliated companies. Period and time limit Enter the dates (day, month, year) defining the reporting period. The period concerned should not exceed one calendar month . Member States are to indicate to the reporting individuals or undertakings the reporting period foreseen and the time limit for submission. List of petroleum products to be reported The list of petroleum products to be reported is as follows : 1 . straight run naphtha, 2. premium Mogas, 3 . regular Mogas, 4. kerosene/kerosene turbo fuel , 5. gas oil (heating/automotive diesel oil), 6. heavy fuel oil , &gt; 1 % sulphur, 7. heavy fuel oil , &lt; 1 % sulphur. Origin or loading point Enter for each petroleum product the total quantities imported from other EEC countries separately from those imported from third countries . Average cif prices (a) Indicate the average cif price for each petroleum product covered weighted by the quantities registered during the period in question. The cif price includes the fob price, the cost of transport, insurance and certain charges connected with crude oil transfer operations (loading duties or charges, lighterage). Customs duties, port dues and any other expenditure borne in the reporting country are to be excluded from the cif prices. The cif prices are those actually paid by the undertakings or those which they expect to have to pay after deduction of rebates . (b) Prices are to be expressed in dollars, and exchange rates are to be indicated, where appropriate . Extreme (lowest and highest) cif pric^ Enter the lowest and highest cif prices paid for each type of petroleum product during the reference period. Remarks Indicate any other factors, remarks or comments regarded as useful for the correct understanding of the data. Indicate in particular whether, as far as the Member State is concerned, the information is confidential because of the number or distribution of boats or barges . C O M M IS SI O N O F T H E E U R O PE A N C O M M U N IT IE S T A B L E 1 B C O N F ID E N T IA L C O M P A N Y R E P O R T IN G T O M E M B E R ST A T E S O N P E T R O L E U M P R O D U C T S IM P O R T E D F R O M T H IR D C O U N T R IE S A N D M E M B E R ST A T E S (S um m ar y in fo rm at io n) In di vi du al or un de rta ki ng : D at e su bm it te d : P er io d fr om : to : O rig in N am e of pe tro le um pr od uc t Lo ad in g po in t 27 . 3 . 80 - Official Journal of the European Communities N0 L 81 / 19 Q ua nt ity in to nn es N u m b er of im po rt op er at io ns Ci f pr ice in fo rm at io n ($ /to nn e) R em ar ks W ei gh te d av er ag e L ow es t H ig he st A FF N A F F A FF N A F F A FF N A F F A F F N A F F A FF N A F F St ra ig ht ru n na ph th a E E C N o n -E E C T ot al Pr em iu m M og as E E C N on -E E C T ot al Re gu lar M og as E E C N o n -E E C T ot al IC er os en e/ ke ro se ne tu rb o fu el E E C N on -E E C T ot al Ga s oi l (h ea tin g/ au to m ot iv e di es el oi l) E E C N o n -E E C T ot al He av y fu el oil , &gt; 1% su lp hu r E E C N o n -E E C T ot al He av y fu el oil , &lt; 1% su lp hu r E E C N on -E E C T ot al R em ar ks : No L 81 /20 Official Journal of the European Communities 27. 3 . 80 EXPLANATORY NOTE TO TABLE 2 Quantity Enter the total quantity, rounded off to the nearest 1 000 tonnes, for each type of petroleum product imported. Number of undertakings Enter the number of oil companies concerned, for each type of petroleum product covered. Average cif prices (a) Indicate the average cif price for each petroleum product covered weighted by the quantities registered during the period in question . The cif price includes the fob price, the cost of transport, insurance and certain expenditure connected with crude oil transfer operations (loading duties or charges, light ­ erage). Customs duties, port dues and any other expendi ­ ture borne in the reporting country are to be excluded from the cif prices. The cif prices are those actually paid by the undertakings or those which they expect to have to pay after deduction of rebates . (b) Prices are to be expressed in dollars, and exchange rates are to be indicated where appropriate . Table 2 is to be used to report basic information concerning quantities, average prices and extreme prices for each type of petroleum product imported . Member State Enter the reporting Member State. Reporting scope Member States are to report the basic information which they receive from the reporting individuals and undertakings in an aggregated form and the information on extreme prices in a non-aggregated form . Aggregation is to be carried out for each petroleum product covered and each type of transac ­ tion (between affiliated companies and between non-affili ­ ated companies). Use separate tables to report : (a) all import operations which are transactions between affili ­ ated companies ; (b) all import operations which are transactions between non ­ affiliated companies ; (c) the total imports registered during the period (a + b). Period Enter the month and year for the reporting period. Reporting time limit Information is to be reported to the Commission no later than one month after the end of the preceding month . List of petroleum products to be reported The list of petroleum products is as follows : 1 . straight run naphtha, 2. premium Mogas, 3 . regular Mogas, 4 . kerosene/kerosene turbo fuel , 5 . gas oil (heating/automotive diesel oil), 6 . heavy fuel oil , &gt; 1 % sulphur, 7. heavy fuel oil , &lt; 1 % sulphur. Origin or loading point Enter for each petroleum product the total quantities imported from other EEC countries separately from those imported from third countries. Extreme (lowest and highest) cif prices Enter the lowest and highest cif prices, rounded up to the nearest five dollars, paid for each type of petroleum product in the reference period. Remarks Enter any other factors, remarks or comments regarded as useful for the correct understanding of the data. Indicate in particular whether, as far as the Member State is concerned, the information is confidential because of the number or distribution of boats or barges . C O M M IS SI O N O F T H E E U R O P E A N C O M M U N IT IE S T A B L E 2 C O N F ID E N T IA L G O V E R N M E N T R E P O R T IN G T O T H E C O M M IS S IO N O N P E T R O L E U M P R O D U C T S IM P O R T E D F R O M T H IR D C O U N T R IE S A N D M E M B E R S T A T E S M em be r St at e : D at e su bm it te d : Ty pe of tra ns ac tio n : Pe ri od :f ro m to O rig in N am e of pe tro le um pr od uc t Lo ad in g po in t E E C St ra ig ht ru n na ph th a N on -E E C T ot al E E C Pr em iu m M og as N on -E E C T ot al E E C Re gu lar M og as N on -E E C 27 . 3 . 80 Official Journal of the European Communities No L 81 / 21 T ot al Q ua nt ity in to nn es N um be r of un de rta ki ng s Ci f pr ice in fo rm ati on ($ ton ne ) R em ar ks W ei gh te d av er ag e L ow es t H ig he st I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . I l I. . . . . . . . . . . . . . . . . . . . . . . . . . . . . i . . . . . ! . . . I I l I . . . . . . . . . . . . . . . . . . . . . . . . . I I . . . . . . . . . . . . . . . . . . . . . . . . . ! l I... ..... ..... ... ..... .... ..I I . . . . . . . . . . . . . . . . . . i l...... ....... ...... ....... ....I \ L \ l I . . . . . . . . . . . . . . . . . . . . . . . . . . . . I [ l \ E l \ \ l I I L l 1 l l..... ...... ..... ..... ..... ...... ..Il \ E E C K er os en e/ ke ro se ne tu rb o fu el N on -E E C T ot al E E C Ga s oi l (h ea tin g/ au to m ot iv e di es el oi l) N on -E E C T ot al E E C He av y fu el oi l, &gt; 1% su lp hu r N on -E E C T ot al E E C He av y fu el oil , &lt; 1% su lp hu r N on -E E C T ot al R em ar ks :